IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   July 15, 2009
                                 No. 08-10720
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

CEVE EDWARDS, also known as Frown,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:96-CR-71-9


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Ceve Edwards, federal prisoner # 28703-077, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based upon
Amendment 706 to the Guidelines, which lowered the sentencing ranges for
offenses involving crack cocaine. Edwards is serving a 240-month sentence for
conspiracy to possess with intent to distribute a controlled substance in violation
of 21 U.S.C. § 846.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10720

      On appeal, Edwards argues that the district court erred in denying his
§ 3582(c)(2) motion because it gave no reasons for its denial, because the “record
is ambiguous as to whether” the district court understood its discretion to impose
a two-level reduction to his offense level based upon Amendment 706, and
because he was entitled to a two-level reduction to his offense level based upon
Amendment 706. He also argues that the trial court violated the Speedy Trial
Act, that his trial counsel was ineffective for failing to move to dismiss his
indictment on that basis, that the trial court improperly calculated the drug
quantity, that the trial court treated the Guidelines as mandatory, that the trial
court failed to consider the 18 U.S.C. § 3553(a) factors, and that the trial court
failed to adequately explain the sentence imposed.
      Section 3582 permits a defendant to move, under certain circumstances,
for discretionary modification of his sentence if it was based on a sentencing
range that the Sentencing Commission later lowered. See § 3582(c)(2); United
States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997). We review the
denial of a § 3582 motion for abuse of discretion. See United States v. Boe, 117
F.3d 830, 831 (5th Cir. 1997).
      The record confirms that Edwards’s offense level was not based in whole
or in part on cocaine base. Rather, his offense level was based upon his sale of
20 kilograms of cocaine. Amendment 706 is therefore of no benefit to Edwards.
See § 3582(c)(2); U.S.S.G. § 1B1.10, comment. (n.1(A)). Thus, the district court
did not abuse its discretion in denying Edwards’s § 3582(c)(2) motion. See Boe,
117 F.3d at 831.
      Edwards’s remaining claims are raised for the first time on appeal and are
therefore reviewed for plain error. See United States v. Mares, 402 F.3d 511, 520
(5th Cir. 2005). There is no plain error as those claims are not based on a
retroactive amendment to the Guidelines, and, thus, are not cognizable in a
§ 3582(c)(2) motion. See United States v. Shaw, 30 F.3d 26, 29 (5th Cir. 1994).
The district court’s judgment is AFFIRMED.

                                        2